Exhibit 10.3

 

Amendment to Employment Agreement

 

The Employment Agreement dated October 21, 2004 (the “Agreement”) by and between
Mark H. Perry (the “Employee”) and Netopia, Inc. (the “Company”) is hereby
amended as set forth below.

 

1. Notwithstanding the provisions of Section 1 of the Agreement, the parties
agree that the Company will employ Employee through August 15, 2005, and
Employee’s employment with the Company will terminate effective August 16, 2005.
Nothing in this amendment shall be deemed to limit the Company’s right to
terminate the Employee’s employment at any time for Cause as provided in Section
1(c) of the Agreement.

 

2. Section 2(a) of the Agreement is amended to provide as follows: “Position.
The Company agrees to employ the Employee in an executive position of Interim
Senior Vice President and Chief Financial Officer through May 15, 2005.
Effective May 16, 2005 and continuing through August 15, 2005, the Company
agrees to employ the Employee as Executive Advisor, during which period Employee
(a) will assist the Company’s new Chief Financial Officer during a transition
period and (b) will continue to assist in the Company’s activities related to
compliance with Section 404 of the Sarbanes-Oxley Act of 2002.”

 

3. Section 3 of the Agreement is amended to provide as follows: “From October
21, 2004 through May 15, 2005, the Company agrees to pay the Employee as
compensation for his services a base salary of Twenty Thousand Dollars ($20,000)
per month. Effective May 16, 2005 and continuing through August 15, 2005, the
Company agrees to pay the Employee as compensation for his services a base
salary of Ten Thousand Dollars ($10,000) per month. Such salary payments shall
be paid by the Company on a bi-monthly basis on the same dates as it makes
salary payments generally to its employees based in the Unite States. Employee
agrees that he shall not be entitled to receive any additional compensation for
his services except as set forth in the Agreement, as amended herein.”

 

4. Nothing in this Amendment to Employment Agreement shall be deemed to change
the Employee’s (a) continued eligibility to participate through August 15, 2005
in all employee benefit plans and programs in which Employee participates as of
the date hereof, as provided in Section 4 of the Agreement, and (b) right to
receive reimbursement for approved travel and business expenses, as provided in
Section 5 of the Agreement.

 

5. Except as amended as set forth in this Amendment to Employment Agreement, the
Agreement shall remain in full force and effect.

 

In witness whereof, each of the parties has executed this Amendment to
Employment Agreement, in the case of the Company by its duly authorized
President and Chief Executive Officer, as of the date set forth below.

 

Netopia, Inc.    Mark H. Perry

/s/ Alan B. Lefkof

--------------------------------------------------------------------------------

  

/s/ M. H. Perry

--------------------------------------------------------------------------------

Alan B. Lefkof      President and Chief Executive Officer      Dated: April 6,
2005    Dated: April 6, 2005